Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is responsive to applicant’s amendment/remarks filed 01/27/21.  Claims 1-16, 18-21 are pending.
The following is an examiner’s statement of reasons for allowance:
The instant claims are allowed for the reasons set forth in the remarks filed 01/27/21.  Specifically, the prior art references (JP ‘861A or JP 125A) do not disclose or fairly suggest the instantly recited paste compositions comprising specific conductive filler (D50, tap density, surface area) in combination with elastomer, silica, and solvent.  Additionally, applicant has shown through direct comparative example that the paste compositions comprising the claimed conductive fillers possess superior/unexpected results (i.e. stretched state resistance) as compared to compositions outside the scope.  See, for example, Tables 3-4 of the instant specification.
Any additional references cited on form PTO-892 are considered state of the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T KOPEC whose telephone number is (571)272-1319.  The examiner can normally be reached on Monday-Friday 9:00a-5:00p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 5712721078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 


/MARK KOPEC/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        



MK
February 12, 2021